Citation Nr: 9906643	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-50 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when he retired in February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado, which granted service connection 
for tinnitus effective March 1, 1996.  The September 1996 
rating decision assigned a noncompensable disability 
evaluation for tinnitus.  The veteran has noted disagreement 
with the assignment of the initial rating and has properly 
perfected his appeal as to this issue.  Therefore, the 
propriety of this rating during the time period from March 1, 
1996, through the point in time when a final resolution of 
this issue has been reached, is currently before the Board of 
Veterans' Appeals (Board).  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).


FINDING OF FACT

The veteran has been reasonably shown to have persistent 
tinnitus as a result of acoustic trauma.


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1997); 38 C.F.R. §§ 4.3, 4.7 and Diagnostic Code 6260 
(1998)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

Service connection is in effect for tinnitus, which has been 
assigned a noncompensable disability evaluation.  

A 10 percent disability evaluation for tinnitus requires that 
it be persistent and as a symptom of a head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, Code 6260 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A review of the record demonstrates that at the time of a May 
1996 VA examination, the veteran reported having had noise 
exposure while inservice.  He indicated that he was exposed 
to noise from demolition and heavy equipment vehicles as part 
of his inservice duties.  The examiner noted that the veteran 
had bilateral ringing in his ears approximately two times per 
month for around ten minutes.  

At the time of his January 1999 hearing before the 
undersigned Board member, the veteran reported that he would 
develop ringing in his ears at any given time.  He noted that 
the ringing would be constant and would last between 15 and 
20 minutes.  He testified that this happened a lot.  He 
indicated that he first experienced tinnitus approximately 
six years ago. 

He further testified that he currently experienced tinnitus 
approximately four times per week and it would be constant 
and last for 15 to 20 minutes.  He noted that it would ring 
and ring more each time.  He testified that the volume was 
loud and that he felt pressure in his ears when this 
occurred.  He indicated that the intensity of the ringing was 
getting worse as time went by.  

The Board has weighed the evidence of record.  It is observed 
that at the time of his May 1996 VA audiological examination, 
the veteran reported that he had been exposed to excessive 
noise levels during service including exposure to demolition 
and construction equipment.  The examiner reported that the 
veteran suffered from bilateral ringing tinnitus and that 
this occurred twice a month every two months and lasted for 
ten minutes each time.  However, the veteran, at his January 
1999 hearing, testified that he experienced tinnitus 
approximately four times per week and it would be constant 
and last for 15 to 20 minutes.  He further noted that the 
volume was loud and that the intensity of the ringing would 
get worse as time went by.  He also noted that this had been 
going on for approximately six years but had become 
progressively worse.  

The Board observes, therefore, that the clinical and other 
probative evidence of record indicates both complaints of 
persistent or constant tinnitus as well as reported evidence 
of acoustic trauma.  38 C.F.R. Part 4, Diagnostic Code 6260 
(1997).  Accordingly, in consideration of the evidence of 
record and in affording the veteran the benefit of the doubt, 
the Board concludes that the evidence is sufficiently in 
equipoise to warrant a 10 percent evaluation for his service-
connected tinnitus for the entire time period in question.  
The Board notes that the 10 percent evaluation is the maximum 
available under the appropriate schedular criteria noted 
above.


ORDER

A 10 percent evaluation for tinnitus is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


